Wade, C. J.
This is an action upon a promissory note. The answer sets up new matter in avoidance, and the replication is a general denial thereto.
The only question raised by this appeal is as to whether or not the replication should have contained a general or specific denial to the new matter contained in the answer. The Civil Practice Act of 1874 is silent as to the form of the replication to new matter in the answer. The fifty-sixth section of the act provides : “ That the answer of the defendant shall contain a general or specific denial of each allegation of the complaint intended to be controverted by the defendant.15 A replication to new matter is in effect, and must be treated asan answer, and in those cases where a general denial is sufficient in an answer under the Code, such denial in a replication is also proper and sufficient. The form of pleading required in an answer is sufficient in a replication.
Judgment affirmed with costs.
Judgment affirmed„